60 F.3d 744
68 Fair Empl.Prac.Cas. (BNA) 1664
Sammy WILSON, Plaintiff-Appellee,v.AAA PLUMBING POTTERY CORPORATION, Defendant-Appellant.
No. 93-6406.
United States Court of Appeals,Eleventh Circuit
July 20, 1995.

Ralph K. Strawn, Jr., Gadsden, AL, and J. Fredrick Ingram, and F.A. Flowers, III, Burr & Forman, Birmingham, AL, for appellant.
Mary A.R. Stackhouse, Philip E. Miles, and William R. Willard, Jr., Gadsden, AL, for appellee.
Appeal from the United States District Court for the Northern District of Alabama (No. 91-PT-2829-M), Robert B. Propst, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion October 11, 1994, 11th Cir., 1994, 34 F.3d 1024)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.